 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 1 of 16 Page ID #:1097




       Thomas H. Bienert, Jr., CA State Bar No. 135311
       Whitney Z. Bernstein, CA State Bar No. 304917
 2
       BIENERT, MILLER & KATZMAN,PLC
 3     903 Calle Amanecer, Suite 350
       San Clemente, California 92673
 4     Telephone: (949)369-3700                                               ,n_,
                                                                                :,~
 5     Facsimile: (949)369-3701                                                 :~
       Email:       tbienert@bmkattorneys.com                                  E~~~
                                                                               ~,
 6                                                                             ,,
                    wbernstein@bmkattorneys.com                                ~ ~
       Attorneysfor James Larkin                                               ~;~
 7                                                                            ~~      i'1
 8     Gary S. Lincenberg, State Bar No. 123058                               < -~
       Ariel A. Neuman, State Bar No. 241594
 9     BIRD, MARELLA,BOXER, WOLPERT,NESSIM,                                   u,
       DROOKS,LINCENBERG & RHOW,P.C.
to
       1875 Century Park East, 23rd Floor
11     Los Angeles, CA 90067-2561
       Telephone: (310)201-2100
12     Facsimile: (310)201-2110
13     Email:      glincenberg@birdmarella.com
                   aneuman@birdmarella.com
14     Counselfor John BYunst
15     Additional counsel listed on next page
16
                           IN THE UNITED STATES DISTRICT COURT
17
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
18

19 In the Matter of the Seizure of:             Case No. 18-MJ-02875

20     Up To And Including $10,000 in Bank   Simultaneously Filed In:
       Funds Held in JP Morgan Chase         18-MJ-02872; 18-MJ-02873; 18-MJ-02874;
21 ;
       Account #XXXXX9285; Up To and         18-MJ-02876; 18-MJ-02878; 18-MJ-02880;
22     Including $100,000 in Bank Funds Held and 18-MJ-02883
       in JP Morgan Chase Account
23                                           RESPONSE TO GOVERNMENT'S
       #XXXXX4381; Up To and Including
24     $250,000 in Bank Funds Held in JP     EXPARTS APPLICATION TO SET
       Morgan Chase Account #XXXXX9698; BRIEFING SCHEDULE
25
       and Up To And Including $100,000 in
26     Bank Funds Held in JP Morgan Chase
       Account #XXXXX5397.
27

28
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 2 of 16 Page ID #:1098




     James C. Grant(Wash. Bar No. 14358; admitted pro hac vice)
 2
     DAVIS WRIGHT TREMAINE LLP
     1201 Third Ave, Suite 2200
 3   Seattle, Washington 98101
 4
     Telephone: (206)757-8096
     Facsimile: (206)757-7096
 5   Email:       jimgrant@dwt.com
 6   Counselfor Michael Lacey and James Larkin

 7 Paul J. Cambria, Jr., State Bar No. 177957

 8  LIPSITZ GREEN SCIME CAMBRIA LLP
    42 Delaware Avenue, Suite #120
 9 Buffalo, New York 14202
to Telephone: (716)849-1333
    Facsimile: (716)855-1580
1 1 Email:       pcambria@lglaw.com
12  Counsel for Defendant Michael Lacey

13   Michael L. Piccarreta(AZ Bar No. 003962; admitted pro hac vice)
14   PICCARRETA DAMS KEENAN FIDEL PC
     2 E Congress St., Suite 1000
15   Tucson, Arizona 85701
16   Telephone: (520)622-6900
     Facsimile: (520)622-0521
17   Email:      mlp@pd-law.com
18               jkeenan@pd-law.com
     Counselfor Andrew Padilla
]9
20 Steve Weiss(AZ Bar No. 002261; admitted pro hac vice)
   KARP & WEISS PC
21 3060 N Swan Rd.

22 Tucson, Arizona 85712
   Telephone: (520)325-4200
23 Facsimile: (520)325-4224

24 Email:      sweiss@karpweiss.com
   Counselfor Joye Vaught
25

26

27

28
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 3 of 16 Page ID #:1099



 1   Bruce Feder(AZ Bar No. 004832; admitted pro hac vice)
 2
     FEDER LAW OFFICE,P.A.
     2930 E. Camelback Road, Suite 160
 3   Phoenix, Arizona 85016
 4
     Telephone: (602)257-0135
     Email:      bf@federlawpa.com
 5   Counselfor Defendant Scott Spear
 6
     Anne M. Chapman, CA State Bar 203865
 7   MITCHELL STEIN CAREY CHAPMAN PC
 8   One Renaissance Square
     2 North Central Avenue, Suite 1450
 9   Phoenix, Arizona 85004
10   Telephone: (602)388-1232
     Facsimile: (602)358-0291
11   Email:      anne(a~MSCCLaw.com
12   CounselfoY certainformer Backpage.com employees

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 4 of 16 Page ID #:1100



 1                                   I.    INTRODUCTION
 2          In the December 12, 2018 hearing on Movants' Motion challenging the
 3    government's seizure warrants for attorney retainer funds, the Court asked the
 4    government to provide supplemental briefing, explaining (1)its claim of mootness, and
 5   (2)its conduct in threatening to execute seizure warrants even when Movants had sought
 6   stays ofthe warrants. The Court ordered the government to provide this supplemental
 7   briefing by December 17, and allowed Movants until December 21 to respond.
 8          Thereafter, counsel for the government contacted Movant's counsel to suggest a
 9   stipulation to address the Court's concerns and move forward with briefing on First
to   Amendment issues. The government conceded that it would waive its mootness
11   arguments. The government offered to allow all counsel to access and use retainer funds
12   for representation through November 30, 2018, including that the government would
13   remit funds it had previously seized and held. Movants responded that, while this did
14   not properly restore the status quo, it might represent a workable compromise, so long as
15   it was understood that Movants would not waive any arguments about the propriety of
16   the government's actions. The government agreed to this, and the parties worked out
17   other issues. However, when Movants suggested that counsel be permitted to access and
18   use retainer funds through January 31, 2019, given the proposed extended briefing
19   schedule, the government reneged on its offers.
20          The government has now filed an ex parte application for a briefing schedule "on
21   the limited issue of whether the seizure warrants required any standard other than
22   probable cause before they could be issued." Ex Parte Application to Set Briefing
23   Schedule, at 4("App."). This is a blatantly inaccurate characterization of the First
24   Amendment and Fourth Amendment issues presented by the government's improper
25   seizure warrants and actions. The issue is whether the government may seize proceeds
26   from publishing activities on the premise that the published speech was illegal, without
27   proving illegality, as the Supreme Court has long held it is the government's burden to
28   do. The government has offered no opposition to Movants' showings that pretrial


          RESPONSE TO GOVERNMENT'S EXPARTS APPLICATION TO SET BRIEFING SCHEDULE
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 5 of 16 Page ID #:1101



     seizure of First Amendment-protected assets, as the government has done here, is
 2   unconstitutional. In any event, the government has simply disregarded the Court's
 3   December 12, 2018 orders. The government offers no explanation or defense of its
 4   actions in demanding that counsel turn over retainer funds "in lieu" of execution of the
 5   seizure warrants, even when Movants' counsel sought or obtained stays. The
 6   government does not get to choose the issues it would like to address and avoid the rest.
 7          Movants agree the Court should address the restrictions and prohibitions on the
 8   government's actions under the First, Fourth, Fifth and Sixth Amendments,Franks v.
 9   Delaware,438 U.S. 154(1978), and on other grounds. But the issue at this juncture is
l0   not just about setting a briefing schedule. The issue is what interim relief is appropriate
11   pending the Court's consideration of the constitutional issues. Given that the
12   government has offered no opposition on the merits and has not disputed that Movants
13   are suffering irreparable harm from the actual and "de facto" seizures of retainers, the
14   Court should enter an order restoring the status quo as it stood before the government's
15   actions —requiring return of the seized funds and precluding restrictions on use of the
16' funds pending resolution of the constitutional issues. Then, the Court should take up the

17   constitutional issues pursuant to an agreed or set briefing schedule.
18                                     II.    BACKGROUND
19          A.     The Government's Seizure Warrants.
20          On October 31, 2018,the government filed applications and obtained twelve
21   warrants from this Court to seize funds held in attorney trust accounts for the defense of
22   Movants' and related parties subject to criminal charges and claims related to the
23   Backpage.com website, which the government previously seized and shuttered. The
24   government effected these seizures despite having told defendants' counsel six months
25

26
     ~ Movants here are James Larkin, Michael Lacey, John Brunst, Scott Spear, Andrew Padilla, Joye
27   Vaught, Elizabeth McDougall, and five former employees of Backpage.com, LLC. The first six
     individuals are also named in the indictment pending in the District of Arizona, and are also
28
     referred to here as "defendants."

                                           2
          RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 6 of 16 Page ID #:1102



      ago that it would not seek to forfeit retainer funds. In the meantime, the government has
 2    allowed counsel for Carl Ferrer and Backpage.com —both of which have pleaded guilty
 3    and agreed to cooperate — to continue to hold and use retainer funds in criminal and civil
 4    cases, including to attack defendants and related parties in those cases.
 5          The seizure warrants for attorney retainers followed on the heels of some two
 6    dozen other warrants the government obtained in an effort to seize all assets ofthe
 7    defendants. The government's theory then, and now, is that every dollar of revenue
 8    earned by the website in publishing third-party online ads — as well as defendants' assets
 9   that have nothing to do with the website —constitute criminal proceeds.
]0          On July 31, 2018, defendants filed a motion to vacate the government's earlier set
11   of seizure warrants as violating the First, Fourth, and Fifth Amendments and because
12   they were premised on a materially false and misleading affidavit from a postal
13   inspector. Rather than address the merits, the government made procedural arguments
14   that issues concerning the warrants should be raised in the District of Arizona. Judge
15   Klausner accepted the government's arguments and issued a stay. Then, after the
16   government obtained the retainer seizure warrants and defendants sought relief in the
17   Arizona federal court, the government insisted that any challenge to the warrants had to
18   be heard in this Court. Judge Logan in the District of Arizona accepted that argument.
19   Throughout this time —now going on five months —the government has never responded
20   on the merits of Movants' constitutional challenges about the warrants and the
21   government's actions.
22          B.     Motions and Orders to Stay the Government's Retainer Seizure
23
                   Warrants.

24
            As the Court is aware from the prior briefing, after the government obtained the

25
     retainer seizure warrants, it contacted counsel holding the retainers to "offer" them the

26
     "option" of turning over funds, rather than risk damaging their banking relationships and

27
     freezing their entire IOLTA accounts. When counsel indicated they would seek to stay

28
     the seizure warrants to obtain court review, the government responded that it would



          RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 7 of 16 Page ID #:1103



      proceed to execute its warrants regardless. See Emergency Mot. to Stay, No. 2:18-MJ-
 2    2880, Ex. C (concerning retainer funds held for representation of Ms. McDougall). In
 3    fact, all ofthe Movants sought stays ofthe government's retainer seizure warrants,Z yet
 4    the government would not stand down to allow judicial review, instead demanding the
 5    law firms remit funds by November 13, 2018. As the Court has also seen, even when
 6    Movants obtained a stay order minutes after giving bank wire instructions to meet the
 7    government's demands, and then recalled the wire in light of the order, the government
 8    refused to comply. See Dec. 12, 2018 Hearing Trans. at 90:10-91:2.
 9           Through its tactics, the government was able to obtain the bulk ofthe attorney
to    retainer funds before this Court could hear the issues on December 12, 2018. However,
11    three firms were able to obtain timely stays to continue to hold retainer funds.3
12           C.    The December 12,2018 Hearing and the Court's Order to the
13                 Government for Further Briefing.

14
             At the December 12 hearing, and in pleadings beforehand, the government again

15    said nothing on the merits —its sole response to Movants' challenges was to argue that

16
      the motions were moot because the seizure warrants had expired. See, e.g., Gov't Resp.,

17    No. 18-MJ-02872(Dkt. 5). Yet, at the same time, the government indicated it would

18    seek to seize the attorney retainer funds again. Dec. 12 Trans. at 107:4-107:10(Mr.

19   Kucera: "The government in all likelihood will again seek to seize these assets at some

20   future point."). Also, despite expiration ofthe prior warrants, the government continued

21
     to press counsel to turn over retainer funds(even without any valid warrant) and

22
      maintained that counsel could not access and use the retainer funds in their trust

23
      accounts to compensate for ongoing work and earned fees.

24
    2 Movants' applications for emergency stays were granted by this Court and the Arizona federal
25  court, although some of the orders came too late, because the government had already obtained "in
    lieu" disbursements under threat of execution ofthe warrants. See, e.g., Order, No. 2:18-MJ-2880
26
   (Nov. 13, 2018)(stay regarding retainer funds held by Keker Van Nest &Peters for representation
27 of Ms. McDougall); US v. Lacey, Dkt. Nos. 361, 369, 384 (stays entered by Arizona federal court).
    3 The firms are Piccarreta Keenan Davis Fidel PC (counsel for Andrew Padilla); Karp &Weiss PC
28
   (counsel for Joye Vaught); and Keker, Van Nest &Peters LLP (counsel for Elizabeth McDougall).

                                            4
           RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 8 of 16 Page ID #:1104



           During the hearing, the Court expressed concerns about the government's
 2   conduct. In particular, the Court noted the "strong language" of DOJ counsel in emails
 3   stating that the government would serve its seizure warrants notwithstanding any efforts
 4   by Movants to seek judicial relief. See Dec. 12 Trans. at 67:21-69:21. The Court also
 5   questioned the government's refusal to return the wire transfer to Ms. Chapman's firm
 6   when a stay order issued less than an hour after the firm had to wire the funds to meet
 7   the government's "in lieu" demand. See Dec. 12 Trans. at 96:23-97:5; see also id. at
 8   96:7-96:9 (Court's question to government counsel: "[A]re you really going to hang
 9   your hat on ... this timing of a matter of hours[?]"). More generally, the Court
10   questioned the government's practices of continuing to pressure counsel to turn over
11   retainer funds after counsel filed motions to stay the seizure warrants. Id. at 91:14-92:20
l2 (Court's question to government counsel: "Well, what do you do then once you know
13   there's a motion to stay? Do you just proceed?"); id. at 95:15-95:17("Maybe your
14   response is `tough[?]"').
15         At the end ofthe December 12 hearing, the Court directed the government to file a
16   supplemental brief addressing(1)its claims of mootness;(2)the issues regarding the
17   government's refusal to honor the wire recall from Ms. Chapman's firm after the
18   Arizona court's stay order; and (3)as to all ofthe Movants and cases before the Court,
l9   whether the government had similarly refused to stand down and continued to threaten
20   execution of its seizure warrants even after Movants sought stays(which is true for all of
21   the Movants). Id. at 111:19-114:4. The Court directed the government to file its brief
22   by December 17, 2018, and allowed Movants until December 21 to reply. Id. at 114:8-
23   114:25.
24         D.    The Parties' Efforts to Agree to a Briefing Schedule and Interim Relief.
25         Shortly after the December 12 hearing and the Court's orders for further briefing,
26   the government contacted Movants' counsel, suggesting the parties should agree to a
27   briefing schedule for issues to be addressed by the Court. The government readily
28   agreed to waive all arguments regarding mootness. The government said nothing about

                                          5
         RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 9 of 16 Page ID #:1105



     the other issues the Court asked to be addressed, but suggested the parties should brief
 2   whether the seizure warrants were "subject to any standard other than probable cause."
 3   The government also proposed that all counsel representing Movants and related parties
 4   would be entitled to access and use retainer funds for all fees earned through November
 5   30, 201 S —including that the government would return to counsel retainer funds the
 6   government previously seized or obtained.
 7          Movants responded that they could not agree to the government's characterization
 8   that constitutional and other challenges to the seizure warrants and the government's
 9   actions only concerned whether a "probable cause standard" applies. Movants stressed
10   that they would not waive any of their challenges to the seizure warrants and the
11   government's actions on constitutional and other grounds. Movants proposed that the
12   parties stipulate that the Court "should address, initially, Movant's challenges that the
13   Government's seizure warrants and actions are impermissible under the First
14   Amendment and corresponding principles ofthe Fourth Amendment," with the
15   understanding that Movant's other challenges could be raised later or as the Court
16   allowed (e.g., concerning the government's threats and pressure to cause counsel to turn
17   over retainer funds; its material misstatements and omissions in affidavits for the
18   warrants). The government agreed to this, at least initially. Movants also pointed out
19   that the government's preferred approach of briefing issues in stages risked dragging out
20   resolution, and for this reason proposed that the government's agreement to allow
21   counsel to use retainer funds extend to January 31, 2019. In response to this suggestion,
22   however, the government reneged on its prior offers, refused to return funds to counsel
23   for fees earned (even up to November 30, 2018), and insisted that Movants accept its
24   proposal to ask the Court to take briefing on the "limited issue" of whether a probable
25   cause standard applied to the seizure warrants. In other words, the government's view of
26   the status quo is that all of its seizures and other grabs of retainer funds should stand,
27   while the parties brief and argue issues as framed by the government, and Movants'
28


                                                   D
          RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 10 of 16 Page ID #:1106



      counsel are denied use of retainer funds to pay for this work (or any other defense of the
 2    criminal prosecution and other cases).
 3          Movants declined the government's backtracking offer. As the parties were
 4    unable to agree on an alternate approach, Movants assumed the government would
 5    therefore respond to the Court's December 12 orders. Instead, the government ignored
 6    the orders and filed its Ex Parte Application.
 7                                       III.   ARGUMENT
 8          Movants' original Motion challenging the retainer seizure warrants and the
 9    government's actions sought immediate relief in the form of a temporary restraining
10    order under Fed. R. Civ. P. 65(b). See App. to Stay Execution of Seizure Warrants, at 2,
11    No. 18-MJ-02876. The purpose ofthe Motion was to preserve the availability of
12    retainer funds because of the government's violation of established First and Fourth
13    Amendment principles by seizing proceeds from publishing activities without proving
14    that all published speech was illegal and unprotected. See Fort Wayne Books, Inc. v.
15   Indiana, 489 U.S. 46,65-66(1989); Adult Video Assn v. Barr, 960 F.2d 781, 788 (9th
16    Cir. 1992), readopted after rehearing, Adult Video Assn v. Reno, 41 F.3d 503, 505 (9th
17    Cir. 1994); Simon &Schuster, Inc. v. Members ofthe New York State Crime Victims Bd.,
l8    502 U.S. 105, 115 (1991); see generally Motion at 9-11 &Attachments A,B.
19          TROs are governed by the same standards as preliminary injunctions, see
20   Stuhlbarg Intl Sales Co. v. John D. Brush dz Co., 240 F.3d 832, 839 n.7(9th Cir. 2001),
21    meaning a TRO should issue when Movants show (1)a likelihood of success on the
22    merits;(2)that they will suffer irreparable harm if the preliminary relief is not granted;
23   (3)the balance of equities favors granting the relief; and(4)the injunction is in the
24    public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20(2008). In the
25   Ninth Circuit, courts may evaluate the Winter factors on a sliding scale: "serious
26   questions going to the merits, and a balance of hardships that tips sharply toward the
27   plaintiff can support issuance of a preliminary injunction [or TRO], so long as the
28   [movant] also shows that there is a likelihood of irreparable injury and that the

                                            7
           RESPONSE TO GOVERNMENT'S EXPARTS APPLICATION TO SET BRIEFING SCHEDULE
Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 11 of 16 Page ID #:1107



     injunction is in the public interest." Alliancefor the Wild Rockies v. Cottrell, 632 F.3d
     1127, 1134-35 (9th Cir. 2011).
            In this case, there are ample grounds to order preliminary relief while the Court
 4   proceeds to take further briefing to decide the constitutional issues and Franks issues (if
     necessary). In the nearly two months the stay motions have been pending before this
 6   Court, the government has offered no opposition to Movants' arguments that the seizure
 7   warrants violate the First and Fourth Amendments. The only argument the government
 8   raised in response to the Motion was to assert that seizure warrants had expired and so
 9   all challenges were moot. Yet, the veracity of that argument is subject to question given
to   that the government immediately dropped it after the December 12 hearing (thus
11   conceding the argument lacked merit). Regarding its coercive pressuring of Movants'
12   counsel to turn over retainer funds notwithstanding stay motions and orders, the
13   government has chosen to ignore the Court's order calling for further explanation.
14   Likewise,the government offers no response concerning its refusal to return wired funds
15   to Ms. Chapman's firm when the wire transfer was recalled less than an hour after a stay
16   order was issued. In all ofthese respects, Movants have shown grounds for likely
17   success on their challenges, especially given the government's lack of opposition and
18   blanket refusals to respond on the merits.4
19          At the same time, the government has not plausibly contested that Movants are
20   suffering irreparable harm by the day because the government has seized, obtained,
21   and/or effectively frozen retainer funds. The government has argued that Movants could
22   seek return offunds after conclusion of the criminal case (and related forfeiture
23   proceedings if they should occur)in 2020, but that is no answer, as it simply guarantees
24   success ofthe government's maneuver to deprive defendants of the moneys needed to
25

26   4 Insofar as the government has claimed that it is merely seeking to prevent parties from using
     criminal proceeds supposedly subject to forfeiture, its supposedly altruistic position is belied by the
27   fact that government has freely allowed Ferrer and Backpage.com to have and use retainer funds,
     while offering use of such funds to other counsel, then reneging on the offers, apparently based on
28
     the government's strategic maneuvers to limit or eliminate some defendants' ability to defend.


          RESPONSE TO GOVERNMENT'S EXPARTS APPLICATION TO SET BRIEFING SCHEDULE
Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 12 of 16 Page ID #:1108



     defend the charges against them. The government has suggested that defendants' only
 2   other recourse should be to seek a hearing under United States v. Monsanto, 491 U.S.
 3   600(1989), but that presumes the government's seizures were proper in the first place,
 4   and would deprive defendants of their ability to enforce constitutional rights.
 5           It is well established that "[t]he loss of First Amendment freedoms, for even
 6   minimal periods oftime, unquestionably constitutes irreparable injury." Elrod v. Burns,
 7   427 U.S. 347, 373-74(1976); accord Melendres v. Arpaio,695 F.3d 990, 1002(9th Cir.
 8   2012); Washington v. Trump, 847 F.3d 1169(9th Cir.), cent. denied sub nom., Golden v.
 9   Washington, 138 S. Ct. 448(2017). In a similar vein, the Ninth Circuit has "consistently
10   recognized the significant public interest in upholding First Amendment principles,"
11   holding in the context of requested injunctive relief that "it is always in the public
]2   interest to prevent the violation of a party's constitutional rights." Sammartano v. First
13   Judicial Dist. Court, in &for Cty. ofCarson City, 303 F.3d 959, 974(9th Cir. 2002);
14   accoYd Melendres v. Arpaio, 695 F.3d at 1002.
15           At the very least, Movants have demonstrated serious questions on the merits and
16   a balance of hardships and likelihood of irreparable injury that tips sharply in their favor.
17   See Cottrell, 632 Fad at 1134-35. The government's lack of any opposition up to this
18   point all but concedes that preliminary relief is warranted.
19           By filing its Ex Parte Application, the government suggests the only issue is a
20   schedule for briefing, while all ofthe retainer funds remain in the government's hands or
21   are otherwise effectively frozen and cannot be used. In effect, the government is
22   imposing an unconstitutional restraint, then, without offering any defense of its actions,
23   urging the Court to allow and endorse the restraint pending further briefing, argument,
24   and resolution ofthe challenges to the government's unconstitutional actions. To accept
25   the government's approach would be to turn principles of preserving status quo on their
26   head.
27           Given the record here and the significant infringement of constitutional rights at
28   stake, Movants urge that the Court should enter a preliminary order to restore and

                                                   D
          RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 13 of 16 Page ID #:1109



     preserve the status quo as it stood before the government requested the challenged
 2   seizure warrants. Specifically, the Court should order that:
 3          •       All retainer funds held by Movants' counsel (such as Piccarreta Davis
 4                 Keenan Fidel PC; Karp &Weiss PC; and Keker, Van Nest &Peters LLP)
 5                  may be used for representation and ongoing work;
 6          •      The government must return to counsel all funds obtained by its seizure
 7                  warrants and "in lieu" demands;
 8          •      The government may not restrain or encumber use of any of these retainer
 9                 funds in any way pending resolution ofthe constitutional and other issues
to                 raised by Movants' motions; and
            •      The parties will further brief the constitutional and other issues raised by
12                 Movants' motions pursuant to a schedule to be set by the Court or by
13                 agreement among the parties.5
14                                       IV.     CONCLUSION
15          The Court has expressed its concerns about the government's retainer seizure
l6   warrants and actions. The Court asked for briefing from the government. The
17   government has chosen not to comply,just as it has refused for many months to respond
18   about its constitutional violations in obtaining and effecting the seizure warrants.
19          The government has urged that the Court should address the constitutional issues
20   concerning the government's seizure warrants. While Movants do not agree with the
21   government's characterization that the only issue is whether "a probable cause standard
22   applies," we welcome the opportunity to address the First, Fourth, Fifth, and Sixth
23   Amendment issues. However, in the interim, the government should not be allowed to
24   maintain and effectively enforce its challenged warrants and seizures. Movants are
25

26
     5 Movants are generally amenable to the dates for dates set out in the government's Ex Parte
27   Application (briefing dates of or around January 22, February 11 and 24, 2019), but this scheduling
     is necessarily dependent on(1) what issues the Court will address; and (2) interim relief so that
28
     Movants and others are not prejudiced pending briefing and decision.

                                           10
          RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 14 of 16 Page ID #:1110



 1   aware of no authority allowing the government to continue seizures or other restraints
 2   the government has not even tried to defend against constitutional challenges.
 3
     Dated: December 28, 2018              BIENERT, MILLER & KATZMAN,PLC
 4
                                           s/ Thomas H. Bienert
 5                                         Thomas H. Bienert
                                           Whitney Z. Bernstein
 6
                                           Attorneys for James Larkin
 7
                                           LIPSITZ GREEN SLIME CAMBRIA LLP
 8                                         s/Paul J. Cambria, Jr.
 9                                         Paul J. Cambria, Jr.
                                           Attorneys for Michael Lacey
l0
                                           BIRD MARELLA BOXER WOLPERT NESSIM
11
                                           DROOKS LINCENBERG AND RHOW
12                                         s/ Gary S. Lincenberg
                                           Gary S. Lincenberg
13
                                           Ariel A. Neuman
14                                         Attorneys for John Brunst
15                                         DAVIS WRIGHT TREMAINE,LLP
                                              w--_..,~                 ~,.~.---~
16

17

18
                                              es C. Grant
                                           Attorneys for Michael Lacey and James Larkin
19
                                           MITCHELL STEIN CAREY CHAPMAN PC
20

21
                                          /s/Anne M. Chapman
22                                        Anne M. Chapman
23                                        Attorneys for certain former Backpage.com
                                          employees
24

25

26

27

28


                                                   11
         RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
 Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 15 of 16 Page ID #:1111


          1
                                                 F.LI7ER ~C,.A.Vi~r
                                                                  {~F~~ I~ , `,,P.A.
      2
      3                                                          ~~     ~~
      4                                          B~`u.ce ede~'
                                                .Attorneys fox• ~c~tf; ~peaxx
      5

      6                                          PXC:CARRETA.DAVTS I~EEN,A:I~T F7DEL PC
      7
      8                                         Nliclxael L.P a~-re-ta
     9                                          A,t~orneys for Anc~e~ Pac~zlla

     IO
 11
 12
 13
 14
 15
 16
 17
 1$
 19
20
21
22
23
24
25

26
27
28


                                                     12
              RESPONSE TO GOVElZ1VN1EN'T'S EXP.41zll APPLICATION TO SET BRIEFING SCHEDULE
Case 2:18-mj-02875-DUTY Document 27 Filed 12/28/18 Page 16 of 16 Page ID #:1112



                  CERTIFICATE OF SERVICE FOR UNDER SEAL FILING
 2
           I declare that I am a citizen of the United States and I am a resident and employed
 3   in Orange County, California; that my business address is 903 Calle Amanecer, Suite
 4
     350, San Clemente, California 92673; that I am over the age of 18 and not a party to the
     above-entitled action.
 5

 6          I am employed by a member ofthe United States District Court, and at whose
     direction I caused service of the following documents on December 28, 2018 on all
 7   interested parties in this action as follows:(1)RESPONSE TO GOVERNMENT'S EX
 8   PARTS APPLICATION TO SET BRIEFING SCHEDULE

 9 [X]BY ELECTRONIC TRANSMISSION: by electronically transmitting a
     a PDF Version of all the documents listed above to the following email addresses:
10

1 1 (1) kevi~.rapp@usdoj.gov;(2) margaret.perlmeter@us.doj.gov;
12 (3) peter. kozinets@usdoj.gov;(4)andrew.stone@usdoj.gov;

13 (5)john.kucera@usdoj.gov;(6) reginald.jones4@usdoj.gov

14
          I declare under penalty of perjury under the laws of the United States of
15   America that the foregoing is true and correct.
16
            Executed on December 28, 2018, at San Clemente, California.
17

18                                                      /s/ Toni Thomas
                                                        Toni Thomas
19
20

21

22

23

24

25

26

27

28


                                           13
          RESPONSE TO GOVERNMENT'S EXPARTE APPLICATION TO SET BRIEFING SCHEDULE
